Case 2:20-cv-02559-SHL-atc Document 33-21 Filed 06/17/21 Page 1 of 1                     PageID 598


                                     July 2, 2019 Call Transcript
  Ms. Higgs:      Hello.

  Golden Title:   This is 745 Cash calling with a special offer to settle your past due account.
                  Because of your past payment history, you have been selected to receive this
                  special settlement offer. Please press “one” to talk to a settlement specialist.

  Ms. Higgs:      [Presses one] [audible beep]

  Golden Title:   Please hold while I transfer your call. [ringing]

                  Hello, how can I help you?

  Ms. Higgs:      Yes, Ma’am, I was calling because your line was calling me saying that I owe
                  money, but I paid it off to the collections people that you guys use, Sullivan
                  and Associates, and . . .

  Golden Title:   Uh huh.

  Ms. Higgs:      . . . this is back in April. This is back in April, so, I don’t know why they
                  haven’t sent you the money.

  Golden Title:   What is your phone number?

  Ms. Higgs:                -5560.

  Golden Title:   Denee Spencer?

  Ms. Higgs:      No. I’m Danita, Danita Higgs. Denee, that’s my sister.

  Golden Title:   Oh. Okay. Well, you have to contact them because it is still showing that you
                  owe us.

  Ms. Higgs:      Yea, I paid it April 29, 2019. I have the receipts and everything, I saved it in
                  my email. So, if I forward that to you, that’s not going to help?

  Golden Title:   Um. You can take it to the location where you um . . .

  Ms. Higgs:      Had my loan at?

  Golden Title:   Had your loan, yes. Uh huh.

  Ms. Higgs:      I’ll take it there. Okay, I’ll do that.

  Golden Title:   Okay.

  Ms. Higgs:      Alight. Thank you. Bye bye.


                                                                                                     S
